American Century World Mutual Funds, Inc. Prospectus Supplement International Discovery Fund Supplement dated March 8, 2010 ¡ Prospectus dated March 1, 2010 The following replaces the Annual Total Returns table on page 4. For the calendar year ended December 31, 2009 1 year 5 years 10 years Investor Class Return Before Taxes 34.45% 6.72% 3.60% Return After Taxes on Distributions 34.40% 3.79% 1.75% Return After Taxes on Distributions and Sale of Fund Shares 22.70% 5.42% 2.79% Institutional Class Return Before Taxes 34.67% 6.94% 3.81% A Class(1) Return Before Taxes 26.40% 5.22% 2.75% C Class(2) Return Before Taxes 33.06% 5.66% 2.57% R Class(2) Return Before Taxes 33.85% 6.19% 3.09% MSCI AC World ex-US Mid Cap Growth Index (reflects no deduction for fees, expenses or taxes) 43.90% 4.85% 0.28% 1 Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been restated to reflect this charge. 2 Historical performance for C and R Classes prior to their inception on March 1, 2010, is based on the performance of Investor Class shares. C and R Class performance has been adjusted to reflect differences in sales charges, if applicable, and expenses between classes. ©2010
